Opinion by
Judge Pryor:'
The objection in this case to a personal judgment against the appellant is that none is asked, and standing in court as a mere garnishee a rule should have been awarded against her to bring the money into court. It is evident from the facts of this record that the appellant is entitled to relief. The personal judgment could not have been rendered for the additional reason that no cause of action is alleged upon which to base it. The appellant should either bring the money into court or produce the property that it may be sold.
Judgment reversed and cause remanded for further proceedings.